Name: 2010/51/: Decision of the Secretaries-General of the European Parliament, the Council and the Commission, the Registrar of the Court of Justice, the Secretaries-General of the Court of Auditors, the European Economic and Social Committee, the Committee of the Regions and the European Ombudsman of 19Ã January 2010 amending Decision 2002/621/EC on the organisation and operation of the European Communities Personnel Selection Office
 Type: Decision
 Subject Matter: NA;  personnel management and staff remuneration;  executive power and public service;  EU institutions and European civil service
 Date Published: 2010-01-30

 30.1.2010 EN Official Journal of the European Union L 26/24 DECISION OF THE SECRETARIES-GENERAL OF THE EUROPEAN PARLIAMENT, THE COUNCIL AND THE COMMISSION, THE REGISTRAR OF THE COURT OF JUSTICE, THE SECRETARIES-GENERAL OF THE COURT OF AUDITORS, THE EUROPEAN ECONOMIC AND SOCIAL COMMITTEE, THE COMMITTEE OF THE REGIONS AND THE EUROPEAN OMBUDSMAN of 19 January 2010 amending Decision 2002/621/EC on the organisation and operation of the European Communities Personnel Selection Office (2010/51/EU) THE SECRETARIES-GENERAL OF THE EUROPEAN PARLIAMENT, THE COUNCIL OF THE EUROPEAN UNION AND THE EUROPEAN COMMISSION, THE REGISTRAR OF THE COURT OF JUSTICE OF THE EUROPEAN UNION, THE SECRETARIES-GENERAL OF THE COURT OF AUDITORS, THE EUROPEAN ECONOMIC AND SOCIAL COMMITTEE, THE COMMITTEE OF THE REGIONS AND THE EUROPEAN OMBUDSMAN, Having regard to the Staff Regulations of officials of the European Communities and to the Conditions of employment of other servants of the European Communities, as laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), Having regard to Decision 2002/620/EC of the European Parliament, the Council, the Commission, the Court of Justice, the Court of Auditors, the Economic and Social Committee, the Committee of the Regions and the European Ombudsman of 25 July 2002 establishing a European Communities Personnel Selection Office (2), and in particular Article 5 thereof, After consulting the Staff Regulations Committee, Whereas: (1) Article 7 (appointment of staff) of the Decision on the organisation and operation of the Office adopted on 25 July 2002 does not provide for the possibility of engaging contract staff pursuant to Article 3a(1)(c) of the Conditions of employment of other servants of the European Communities because the latter provision was adopted subsequently to the Decision, by Council Regulation (EC, Euratom) No 723/2004 (3). (2) Experience has shown that it is necessary to authorise the renewal, for an indefinite period, of the employment contracts of contract staff where justified in the interests of the service, particularly when, owing to the duration and/or nature of the Offices tasks, renewing these contracts for an indefinite period allows the Office to keep experienced staff able to ensure the continuity and efficiency of its tasks. (3) The employment of contract staff will be within the limits laid down in Article 3a(2) of the Conditions of employment of other servants. (4) The employment of contract staff will be within the limits of the appropriations for the Offices annual budget, subject to approval by the European Personnel Selection Offices (EPSO) Management Board, which comprises representatives from all the EU institutions and, as observers, the representative of the European Data Protection Supervisor and staff representatives, HAVE ADOPTED THIS DECISION: Article 1 In Article 7 of Decision 2002/621/EC of the Secretaries-General of the European Parliament, the Council and the Commission, the Registrar of the Court of Justice, the Secretaries-General of the Court of Auditors, the Economic and Social Committee and the Committee of the Regions, and the Representative of the European Ombudsman of 25 July 2002 on the organisation and operation of the European Communities Personnel Selection Office (4) the following paragraph 4a is inserted: 4a. For carrying out tasks under the supervision of officials or temporary staff, the Office may make use of contract staff as provided for in Article 3a(1)(c) of the Conditions of employment of other servants of the European Communities. The use of contract staff shall be within the limits laid down by the Offices annual budget on the basis of the estimate of the Offices revenue and expenditure drawn up by EPSOs Management Board. Article 2 Date of entry into force This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. For the European Parliament The Secretary-General Klaus WELLE For the Council The Secretary-General Pierre DE BOISSIEU For the Commission The Secretary-General Catherine DAY For the Court of Justice The Registrar Roger GRASS For the Court of Auditors The Secretary-General Eduardo RUIZ GARCÃ A For the Economic and Social Committee The Secretary-General Martin WESTLAKE For the Committee of the Regions The Secretary-General Gerhard STAHL For the European Ombudsman The Secretary-General Ian HARDEN (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 197, 26.7.2002, p. 53. (3) OJ L 124, 27.4.2004, p. 1. (4) OJ L 197, 26.7.2002, p. 56.